Citation Nr: 0420166	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-05 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than January 5, 
2001, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from April 1965 to August 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
by the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO), which assigned an effective date 
of January 5, 2001, after granting service connection for 
PTSD.

The Board has granted the veteran's motion to advance the 
case on the docket.  38 U.S.C.A. § 7107(a) (West 2002); 
38 C.F.R. § 20.900(c) (2003).

The issue of entitlement to an effective date earlier than 
April 10, 1998, for the grant of service connection for PTSD 
is addressed in the REMAND that follows the order section of 
this decision.  


FINDINGS OF FACT

1.  In February 1985, the RO notified the veteran that his 
claim for service connection for PTSD was denied; the veteran 
did not submit a substantive appeal.

2.  In December 1986, the RO denied the veteran's application 
to reopen the previously denied claim for service connection 
for PTSD; although notified of the denial later that same 
month, the veteran did not file an appeal. 

3.  In June 1992, the RO denied the veteran's application  to 
reopen the previously denied claim for service connection for 
PTSD; although notified of the denial later that same month, 
the veteran did not file an appeal.

4.  VA hospitalization records note that the veteran was 
admitted on April 10, 1998, with complaints of depression and 
suicidal ideation and a history of psychiatric treatment; the 
diagnoses at discharge in April 1998 included PTSD.

5.  On January 5, 2001, the RO received a statement from the 
veteran's representative that was construed by the RO as a 
petition to reopen the previously denied claim for service 
connection for PTSD.

6.  On the basis of VA medical treatment records and a 2001 
VA examination report, the RO subsequently granted service 
connection for PTSD, effective January 5, 2001.


CONCLUSIONS OF LAW

1.  The RO's unappealed February 1985 denial of the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003). 

2.  The RO's unappealed December 1986 and June 1992 denials 
of the veteran's requests to reopen a previously denied claim 
for service connection for PTSD are final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

3.  An earlier effective date of April 10, 1998, for the 
grant of service connection for PTSD is warranted.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.400 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and subsequently codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
addition, regulations implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board has found the evidence and information currently of 
record to be sufficient to substantiate entitlement to an 
effective date of April 10, 1998, for the grant of service 
connection for PTSD.  Therefore, no further development of 
the record is required with respect to the issue decided 
herein.  

Earlier Effective Date

In the present case, the veteran was discharged from active 
military service in August 1968.  In August 1984, the veteran 
submitted a claim for entitlement to service connection for 
PTSD.  By determination dated in February 1985, the RO denied 
service connection for PTSD on the basis that there was no 
current diagnosis of PTSD.  The veteran submitted a notice of 
disagreement in May 1985 and the RO issued a statement of the 
case in July 1985.  However, in September 1985, the veteran 
submitted a statement indicating that he did not wish to 
pursue his appeal.  The RO's February 1985 determination, 
therefore, became final in February 1986, one year from the 
date of the notice of that determination.  See 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 20.302, 20.1103.

In December 1986, the RO denied the veteran's application to 
reopen the previously denied claim for service connection for 
PTSD.  Although he was notified of this determination that 
same month, the veteran did not appeal.  The determination, 
therefore, became final in December 1987, one year from the 
date of the notice of that determination.  See 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 20.302, 20.1103.

In June 1992, the RO again denied the veteran's application 
to reopen the previously denied claim for service connection 
for PTSD.  Although he was notified of this determination 
that same month, the veteran did not appeal.  The 
determination, therefore, became final in June 1993, one year 
from the date of the notice of that determination.  See 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 20.302, 20.1103.

On January 5, 2001, the RO received a statement from the 
veteran's representative that was construed as a petition to 
reopen the claim for entitlement to service connection for 
PTSD based on the submission of new and material evidence.  
In a January 2002 rating decision, following receipt of 
medical evidence, the RO granted service connection for PTSD, 
effective January 5, 2001, the date of the filing of the 
petition to reopen.  The medical evidence of record at the 
time of the RO's decision included VA hospitalization records 
that note that the veteran was admitted on April 10, 1998, 
with complaints of depression and suicidal ideation and a 
history of psychiatric treatment.  The diagnoses at discharge 
in April 1998 included PTSD.

The veteran asserts that an earlier effective date for the 
grant of service connection for PTSD is in order.  
Specifically, he maintains that he has suffered from PTSD 
since his military service and he has been under continuous 
VA treatment for this disability since January 1998.

The effective date of direct service connection shall be the 
day following the date of discharge or release from service 
if the claim is received within one year from such date of 
discharge or release.  Otherwise, the effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The effective date of a grant of service connection based 
upon the receipt of new and material evidence, other than 
service department records, following a final denial will be 
the later of the date of receipt of the reopened claim or the 
date entitlement is shown.  38 C.F.R. § 3.400(q),(r).  

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  See 38 C.F.R. § 3.157.

It is apparent from the record that the veteran formally 
reopened his claim for service connection on January 5, 2001, 
and was awarded service connection in January 2002.  However, 
the medical evidence of record when the RO subsequently 
granted the veteran's claim for benefits included an April 
10, 1998, VA hospitalization report.  This VA medical record 
shows treatment for PTSD prior to January 2001 (and 
subsequent to June 1992).  This medical evidence qualifies as 
an informal application to reopen the previously denied claim 
of service connection for PTSD.  See 38 C.F.R. § 3.157.  

Therefore, the veteran is entitled to an effective date of 
April 10, 1998. 


ORDER

An earlier effective date of April 10, 1998, for the grant of 
service connection for PTSD is granted.  To this extent only, 
the appeal is granted.


REMAND

With regard to the issue of entitlement to an effective date 
earlier than April 10, 1998, for the grant of service 
connection for PTSD, the Board notes that the liberalizing 
provisions of the VCAA and the regulations implementing it 
are applicable.  The record does not reflect  that the RO has 
complied with the notification requirements of the VCAA or 
the implementing regulations.  Specifically, the RO has not 
informed the veteran of the evidence and information 
necessary to substantiate his claim for an earlier effective 
date.

Furthermore, the Board is also of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim.  The Board notes that the veteran may 
possibly have been evaluated for PTSD at some time prior to 
April 10, 1998 (the currently assigned effective date).  
Specifically, in an October 2002 letter, the veteran's 
outpatient psychopharmacologist at the Boston VA Medical 
Center stated that the veteran had received VA treatment for 
his service-connected PTSD as early as 1993.  Hence, the RO 
should obtain and associate with the claims files all 
outstanding pertinent medical records from the Boston VA 
Medical Center from June 19, 1992, to April 10, 1998.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that further 
RO action is required prior to appellate disposition.  
Accordingly, the case is hereby REMANDED to the RO via the 
Appeals Management Center, in Washington, D.C., for the 
following actions:

1.  The RO should send a letter to the 
veteran that provides the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In this letter the veteran 
should be informed that the evidence 
necessary to substantiate his claim is 
evidence that he submitted a claim to 
reopen his  previously denied claim for 
service connection for PTSD prior to 
April 10, 1998, and subsequent to June 
19, 1992, or any VA medical evidence 
showing treatment for PTSD and dated 
prior to April 10, 1998, and subsequent 
to June 19, 1992 (which may qualify as an 
informal claim for service connection).  
In addition, the RO should inform the 
veteran that if he provides sufficient 
identifying information, it will attempt 
to obtain pertinent medical evidence, 
such as medical records, on his behalf.  

2.  The RO should undertake all necessary 
development to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment, both 
inpatient and outpatient, from the Boston 
VA Medical Center from June 19, 1992, to 
April 10, 1998.  If any requested records 
are unavailable, or the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims files, and the 
veteran and his representative so 
notified.

3.  The RO should also undertake any 
other development it determines is 
required under the VCAA and implementing 
regulations, to include attempting to 
obtain any pertinent evidence identified, 
but not provided, by the veteran.  

4.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



